         Case 2:08-cv-00620-APG-GWF Document 346 Filed 08/26/21 Page 1 of 2




1    FAYE CHEN BARNOUW, CA Bar No. 168631
2    fbarnouw@ftc.gov
     MARICELA SEGURA, CA Bar No. 225999
3    msegura@ftc.gov
     Federal Trade Commission
4    10990 Wilshire Blvd., Ste. 400
     Los Angeles, CA 90024
5    Tel: (310) 824-4300
     Fax: (310) 824-4380
6
     Attorneys for the Plaintiff
7    Federal Trade Commission
8
9                           UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEVADA
10
11
     FEDERAL TRADE COMMISSION,                    Case No. 2:08-cv-00620-APG-GWF
12
13                        Plaintiff,
           v.                                     FIRST STIPULATED REQUEST
14                                                FOR EXTENSION OF TIME TO
     PUBLISHERS BUSINESS SERVICES,                COMPLY WITH AUGUST 5, 2021
15   INC., et al.,                                ORDER ON MANDATE [DOCKET
                                                  #344]; [PROPOSED] ORDER
16                        Defendants.             THEREON
17
           The parties respectfully stipulate and request that the Court extend the
18
     deadline from August 31, 2021 to October 12, 2021, for the parties to comply with
19
     the Court’s August 5, 2021 Order (docket #344). This is the parties’ first requested
20
21   extension of time.

22         On June 10, 2021, the Ninth Circuit issued a judgment affirming in part,

23   vacating in part, and remanding the Judgment of this Court in the above-captioned
24   action. On August 5, 2021, this Court entered an Order (docket #344) consistent
25   with the Ninth Circuit’s mandate and ordering the parties, Plaintiff Federal Trade
26   Commission and Defendants Publishers Business Services, Inc., Ed Dantuma
27   Enterprises, Inc., Dirk Dantuma, Dries Dantuma, Jeff Dantuma, and Brenda
28   Dantuma Schang, to confer about a Stipulated Judgment resolving this case. The
                                              1
         Case 2:08-cv-00620-APG-GWF Document 346 Filed 08/26/21 Page 2 of 2




1    Order requires the parties to file, by August 31, 2021, an appropriate stipulation, or
2    if they cannot agree, joint or separate briefs explaining the areas of disagreement
3    and a proposed briefing schedule on all remaining issues.
4          In accordance with the Court’s August 5, 2021, the parties have engaged in
5    good faith, meaningful settlement discussions, which are ongoing. Before the FTC
6    can present a proposed settlement agreement to the Court, any proposed settlement
7    will need to be reviewed and approved by the FTC’s Bureau of Consumer
8    Protection and then by a majority vote of the five Commissioners that comprise the
9    Federal Trade Commission. Counsel for the parties anticipate that a six-week
10   extension of time, from August 31, 2021 to October 12, 2021, will be sufficient to
11
     determine whether the parties can settle this matter or will need to file briefs on
12
     areas of disagreement. The parties thus respectfully request an extension of time
13
     through and including October 12, 2021 for the filing of a status report on the
14
     progress of their settlement negotiations.
15
     Respectfully submitted,
16
17   Dated: August 26, 2021                           Dated: August 26, 2021
18   FEDERAL TRADE COMMISSION                         HOMER BONNER
     /s/ Faye Chen Barnouw                            /s/ Peter W. Homer
19   Faye Chen Barnouw                                Peter W. Homer
     Maricela Segura                                  Attorney for Defendants
20   Attorneys for Plaintiff                          Publishers Business Services, Inc., Ed
     Federal Trade Commission                         Dantuma Enterprises, Inc., Dirk
21                                                    Dantuma, Dries Dantuma, Jeff
                                                      Dantuma, and Brenda Dantuma Schang
22
23
24                                    IT IS SO ORDERED:
25
26                                    _________________________________
                                      HONORABLE ANDREW P. GORDON
27                                    UNITED STATES DISTRICT JUDGE
28                                    DATED: _________________________
                                               August 26, 2021

                                                  2
